DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2021. Claim 23 has been newly added. By this submission, claims 1-11 and 23 are pending in the application for a prosecution in a first action on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2,4-7 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Doljack USPAT 8,179,103. 
Regarding claim 1, Doljack discloses and shows in Figs. 1B and 6: A powered augmentation device comprising: an electrical load(110); a battery(115/115C) configured to supply power to the load(110); a supercapacitor(120); an electrical circuit(100/600) connecting the battery(115/115C), the supercapacitor(120), and the load(110), wherein he electrical circuit is configurable in at least: a first configuration(Fig.1B where the battery 115/115C and the supercapacitor 120 are serially connected) in which the battery(115) and the supercapacitor(120) jointly supply power to the load(110)(col. 1, lines 59-col. 2, lines 32-62; col. 7, lines 21-col. 8, line 3), and a second configuration in which the battery(115/115C) supplies power to the load(110) and recharges the supercapacitor(120)(note- The converter controller 135 recharges the supercapacitor 120 after each use, typically a starting cycle that may entail a partial or a full discharge; see col. 4, lines 3-14); a hardware controller(converter controller 135 comprises a switching boost converter 205; see col. 4, lines 21-54) configured to monitor signals indicative of requirements on the load(110), and to switch the electrical circuit(100/600) between the first configuration(series configuration; see Figs. 1B  and Fig. 6)) and the second configuration(parallel configuration)(see Fig. 6) in response to the monitored signals(monitored voltage).
Regarding claim 2, Doljack further discloses, wherein the load(110) is configured to alternate between a nominal power draw and receiving pulses of high power throughout a cycle associated with the powered augmentation device(boost converter controller 135), and the supercapacitor(120) is configured to provide the pulses of high power(note- When the supercapacitor 120 completely discharges, resulting from high current delivered to the starter motor 110 during engine starting; see col. 5, lines 41-44)
Regarding claim 4, Doljack discloses, further comprising a DC/DC converter(135) configured to convert a source voltage from the battery(115) into a voltage level suitable for charging the supercapacitor(120)(Abstract; The converter controller (135) recharges the supercapacitor (120) after each use, see col. 4, lines 3-14).
Regarding claim 5, Doljack discloses, further comprising a plurality of FET switches, wherein the controller is configured to switch the electrical circuit between the first configuration and the second configuration by adjusting the FET switches(solenoid driver 215 is included in converter controller 135 and comprises FET switches 445 and 450, see Fig. 4).
Regarding claim 6, Doljack discloses, wherein the controller(135) is configured to switch the electrical circuit between the first configuration and the second configuration in a period of time while the load(110) is disconnected from the electrical circuit( When the high current draw ceases, the solenoid contactor 140 disconnects (transitions to an open circuit condition); see col. 5, lines 41-53).
Regarding claim 7, Doljack discloses, wherein the electrical circuit is configured not to provide backflow(via starter contactor 125 and starter relay 625) energy from the load(110) to the supercapacitor(120)(note- solenoid contactor (140) isolates supercapacitor voltage).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Doljack USPAT 8,179,103.
Regarding claim 3, Doljack discloses all the claimed invention as set forth and discussed above in claim 1. However, Doljack does not expressly teach the limitations of, wherein the supercapacitor is configured to provide 6 Joules of energy in less than 300 ms. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the supercapacitor of Doljack configured to 
Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Doljack USPAT 8,179,103 in view of Horst et al., (Horst) USPAT 9,889,058.
Regarding claim 23, Doljack discloses all the claimed invention except for expressly stating that the limitations of, wherein the device comprises a knee.
Horst discloses factual evidence of, wherein the device (orthotic device) comprises a knee(note- orthotic devices can be attached across various joints to which movement assistance is provided, such as across a knee, elbow or ankle; see col. 1, lines 29-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Doljack to include a knee as taught by Horst since it was known in the art to since a recitation of “wherein the device comprises a knee” of the claimed invention does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07.
Accordingly claim 23 would have been obvious.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein the device comprises an 
Claims 9-11 depend directly from claim 8 and therefore are allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 29, 2021